      Case 2:20-cv-00452-HB Document 63 Filed 09/03/20 Page 1 of 4



                IN THE UNITED STATES DISTRICT COURT
              FOR THE EASTERN DISTRICT OF PENNSYLVANIA
WARREN HILL, LLC                     :             CIVIL ACTION
                                     :
             v.                      :
                                     :
NEPTUNE INVESTORS, LLC, et al.       :             NO. 20-452


                               MEMORANDUM
Bartle, J.                                           September 3, 2020

         On July 17, 2020, plaintiff Warren Hill, LLC (“Warren

Hill”) filed a motion to compel compliance with this court’s

expedited discovery order.    Specifically it asked the court to

order defendants to produce certain documents (“Exhibit 1

documents”) and to submit to the court for in camera review

certain other documents which defendants had withheld on the

ground of attorney-client privilege (“Exhibit 2 documents”).

         After a telephone conference with counsel, the court

entered an order concerning the Exhibit 1 documents.         It also

ordered defendants to produce the Exhibit 2 documents for

in camera review.   The court thereafter received and reviewed

the Exhibit 2 documents and on August 12, 2020 granted in part

and denied in part their production.

         Before the court is the defendants’ motion for

reconsideration with respect to its August 12, 2020 order

compelling production of documents Nos. 8 (with attachment) and

318(b), which are part of the Exhibit 2 documents.        Defendants
      Case 2:20-cv-00452-HB Document 63 Filed 09/03/20 Page 2 of 4



argue that Warren Hill sought production of these documents

solely based on the crime-fraud exception and that the court

erred in failing to hold a hearing to afford defendants an

opportunity to argue and present evidence that the crime-fraud

exception was not applicable.     See, Haines v. Leggett Grp.,

975 F.2d 81 (3d Cir. 1992).     In support of their motion for

reconsideration, defendants cite Max’s Seafood Café v.

Quinteros, which allows for such a motion to “correct a clear

error of law or fact or to prevent manifest injustice.”

176 F.3d 669, 677 (3d Cir. 1999).

         Contrary to defendants’ position, the court did not

read Warren Hill’s motion as relying solely on the crime-fraud

exception to obtain documents Nos. 8 and 318(b).        In its brief

in support of its motion, Warren Hill begins the argument as to

the Exhibit 2 documents by stating “AHG is improperly

withholding certain documents, claiming that the documents are

privileged.”   In its August 12, 2020 order compelling

production, the court did not reference the crime-fraud

exception.   While it did not so state, the court premised its

order on its finding that the documents ordered produced were

not privileged, and thus the court did not have to reach the

issue of crime-fraud exception.

         Florida law governs the applicability of

attorney-client privilege here since this is a diversity action

                                  -2-
         Case 2:20-cv-00452-HB Document 63 Filed 09/03/20 Page 3 of 4



and the two documents in issue were generated and thereafter

transmitted in that state to either in-house or outside counsel

of AHG Group, LLC (“AHG Group”).        See Fed. R. Evid. 501.          Warren

Hill cited several Florida cases in its original brief for the

proposition that the attorney-client privilege does not apply if

the document was not privileged when originally in the hands of

the client.     A document does not magically metamorphose into a

document protected by the attorney-client privilege simply

because a client later sends it to his or her lawyer.

Gene Harris of AHG Group prepared the attachment to document

No. 8.    The attachment is entitled AHG Group Fair Market

Valuation and concerns the value of the entity’s assets.                Harris

later provided it to Aaron Gorovitz, his business partner, as

well as to the AHG Group’s in-house lawyer.          This document

evaluating the assets of the entity was not privileged when

prepared and thus does not become privileged because it ended up

in counsel’s hands.      See Sweetapple Broeker v. Varkas, P.C. v.

Simmons, 151 So.3d 42 (Fla Dist. Ct. App. 2014); Greenberg

Taurig Hoffman Lipoff Rosen & Quentel, P.A. v. Bolton, 706 So.2d

97 (Fla. Dist. Ct. App. 1998).

            Moreover, the transmittal email itself, a part of

document No. 8, is not privileged since Harris sent it not only

to inside counsel but to his business partner.           The email from

its wording served at least in part a business purpose.

                                     -3-
         Case 2:20-cv-00452-HB Document 63 Filed 09/03/20 Page 4 of 4



Defendants have not shown that the transmittal was primarily for

legal purposes.     Under Florida law, the document is discoverable

under these circumstances.       See Badger Auctioneers, Inc. v. Ali,

Civil Action No. 16-0572, 2017 WL 4423618, at *3 (M.D. Fla.

October 5, 2017); In re Seroquel Products Liab. Litig., Civil

Action No. 06-md-1769, 2008 WL 1995058 at *4 (M.D. Fla. May 7,

2008).

            Document 318(b), in a similar vein, details the assets

of SFR Equities, LLC, was prepared by Gene Harris, and then

forwarded to an outside attorney.          It was not privileged when

prepared except for the last sentence which begins with the

words “Does this . . .?”       Defendants are correct that that

sentence makes a request of the attorney and is privileged.

            Accordingly, the court will deny the motion for

reconsideration except for the last sentence in document 318(b).

The defendants have not otherwise met the requirements of Max’s

Seafood Café, 176 F.3d 669.




                                     -4-
